Case 1:20-cv-01118-RMB-AMD Document 84 Filed 08/16/21 Page 1 of 2 PageID: 1824




                                                                                   glaM,
                                          /Offi Hail %ntb            e,w
                                         %,h"h^4 a/6* dft,r"",/ 08360
                             g"hl'h"*   (tsc) cs/-csnq. &^';^,;k (asd 7,s4-ss2c


 LOUIS CHARLES SHAPIRO                                                                 SAMUEt, I,. ISHAPIRO
 CERTIFIED CRIMINAt, TRIAI, ATTORNEY                                                   AlTORNEY    Al'l-liW
 LI,,M, IN'TRIAI- ADVOCACY                                                             COUNSELOR    A]'I,AW
 MEMBER OTJ N.I AND PA BARS                                                            I94O   (ADMITTID   1'O N.I BAR)   -   I996
                                              E114i I : shap I @prodi e.y.net
                                        Website: rvww. Iouischarlcsshaoir


                                                                                August 16,20t1.1
 VIA ECF
 Hon. Renee Marie Bumb, U.S.D.J.
 United States District Court for the District of New Jersey
 Mitchell H. Cohen U.S. Courthouse
 I .lohn F. Gerry PIaza, Fourth & Cooper Streets
 Camden, New Jersey 08101

          Re:       Audra Capps, et al. v. Joseph Dixon, et al.
                    C ivi I Actian No.,-l_l_1-Lsv:120!2-RMB_AMD


                    Tanika Joyce v. Joseph Dixon, et al.
                    Civil Action No.;l :20-cv-01 I I 8-RMB-AMD

 Dear Judge Bumb:

          I represent the FlaintifTs in these cases. Defendants have just filed supplementa.l letterr
 briefs in connection with their pending motions for reconsideration. T'hey alr,eaLdy filed reply briel's
 in both cases on July llZ, 2021. Their briefs are out of time, and il'they were sullmitted rvitlr<lut
 the Court's permission, then they would violaLte Local Rule 7.1(d), u,hich provirles in relevant pzr.:fl.:

          ... (6) No sur-replies are permitted without permission of thr: .ludge                  o,r Ma€listrrate Judgt:              to
          whom the case is assigned.

          (7) The Court may reject any brief or other paper not filed viithin the lime specifiecl.

 Defendants are cunently under a lot of pressuLre in terms of their discovery obliLgationsr, which                                  nnrily

 be the subject     of a motion, and that may help to explain this                 desperate fi1ling. Th,: parties are
 cunently scheduled to meet in person on Wednesday, August 18,2021, as ordLererJ b'y Magistlate
 Judge Donio, and this tactic by def'ense counsel can only serve to complicate matters.

        I am sure that I would not be permitted to just file a supplemental brief'without the (lourt's
 authorization, if that's what happened here, and without consequences. There is no languagc in
Case 1:20-cv-01118-RMB-AMD Document 84 Filed 08/16/21 Page 2 of 2 PageID: 1825



 the suppleme$tal brief stating that Defendants are filing with the Court's permission. If that is
 what Defendafrts have done, thon they are simply acting with impunity. This is simply unfair
 litigation prac{ice and it violates the court rule by effectively allowing Defendant the benefit o1'an
 untimely sur-rteply. If Defendants filed their supplemental brief without permission, tho Coqrt
 should take wlratever measures are appropriate.

        Ifthe ourt is not going to strike this submission, I should   be pernnitted to have a reasonab.le
 time to respon   . Unfortunately, Defendants' improper submission now has required rne to take up
 my ume    resp   nding to a brief that was not authorized and shoul,d never have been filed.
 Defendants'sr pplemental letter brief should not be considered by the Court.




                                                               LOUIS CHARLES SHAPIRO
 cc:    A. Michael Barker, Esquire (By ECF)
        Thom{s Reynolds, Esquire (By ECF)
        Justin f. Loughry, Esquire (By email)
